 MARTIN SPROCKET & GEAR, INC.333In the situation before us, it is clear that the situs of the dispute wasthe school jobsite and that the picketing occurred at that location.Further, the evidence shows that the picket signs clearly stated thedispute was with Wyckoff and that the picketing occurred only whileWyckoff's employees were on the job and engaged in the normal busi-ness of their employer.Consequently, the picketing here fell withinthe standards set forth inMoore Dry Dock.Thus, as there are nofactors present and independent of the picketing demonstrating thatthe picketing had, in fact, an unlawful purpose, we find that Re-spondent's picketing of Wyckoff at the school jobsite did not violateSection 8(b) (4) (i) and (ii) (B).CONCLusIONs of LAW1.Beacom Construction Company, together with Leo E.Murray,an individual,d/b/a Wyckoff Plumbing are engaged in commerce andin operations affecting commerce within the meaning of Section 2(6)and (7)of the Act.2.Plumbers&Pipefitters Local No.471,UnitedAssociation ofJourneymen&Apprentices of the Plumbing&Pipefitting Industry ofthe United States&Canada,AFL-CIO,is a labor organization with-in the meaning of Section 2 (5) ofthe Act.3.The Respondent has not engaged in the unfair labor practicesalleged in the complaint.[The Board dismissed the complaint.]MEMBER LEEDOM,dissenting :I believe that the Respondent's dispute with Wyckoff could havebeen adequately publicized at or near the Company'smain place ofbusiness and that the purpose of its actions at the school jobsite wasto enlist the unwilling aid of neutrals in its actions against Wyckoff.Consequently,for the reasons set forth in my dissenting positions intheStephens Companycase(supra,footnote 3) andPlauche ElectricCompany(supra,separate opinion)I would find the Respondent byits threat to picket and its picketing at the school site violated Sec-tion 8(b) (4) (i) and(ii) (B), as alleged.Martin Sprocket&Gear,Inc.andUnited Steelworkers ofAmerica,AFL-CIO.Case No. 16-CA-1488. January 18, 1962DECISION AND ORDEROn October 10, 1961, Trial Examiner William Seagle issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfair135 NLRB No. 46. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARD,labor practices, and recommending that-it cease and desist therefrom.and take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andLeedom].The Board has considered the Intermediate Report, theexceptionsand brief, and the entire record.The Board affirms the Trial Exam-iner'srulings and adopts the findings and conclusions.ORDERThe Board adopts the Recommended Order of the Trial Examinerwith the modification of Section 2(d) to read : "Notify the said Re-gional Director, in writing, within 10 days from the date of this.Order, what steps the Respondent has taken to comply herewith." IIIn the noticeattachedto the IntermediateReport marked "Appendix,"the words"A Decision and Order"are hereby substituted for the words"The Recommendations of"aTrialExaminer" ;the second indented paragraph Is modified by deleting all of thelanguage therein followingtheword "activities" in the 8thline thereof;and the finalparagraph Is modified by deleting all of the language therein following the word"organization"in the 2d line thereof. Inthe event that thisOrder is enforced by adecree of a United States Court of Appeals,the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."INTERMEDIATE REPORTSTATEMENT OF THE CASEThe complaint charged that the Respondent had interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct, and had thus violated Section 8(a) (1) of the Act, and also charged that theRespondent has discriminatorily discharged Jefferson Davis King, one of its em-ployees, in violation of Section 8(a)(3) of the Act. In its answer the Respondentdenied the commission of the alleged unfair labor practices.On August 23 and 24, 1961,I held a hearing with respect to these charges atFortWorth,Texas.At the conclusion of the taking of testimony,counsel for theRespondent and for the General Counsel waived oral argument.Subsequent to thehearing, however, they filed briefs,which I have duly considered.Upon the record so made,and based upon my observation of the witnesses, Ihereby make the following:FINDINGS OF FACT1.THE RESPONDENTThe Respondent, Martin Sprocket & Gear,Inc. (hereinafter referred to as Martin,Sprocket)is a Texas corporation which has its principal office and place of businessat P.O.Box 206,in the city of Arlington,State of Texas, where it is engaged in themanufacture,sale,and distribution of sprocket,gears, and related products.'TheMartin Sprocket plant is now in its 11th year of operation.During the currentyear, in the course and conduct of its operations,the Respondent has sold goods,and materials valued in excess of $500,000, of which more than$50,000 worth havebeen transported to States of the United States other than the State of Texas.1However,95 percentof thebusiness of the Respondent Is In sprockets. MARTIN SPROCKET&GEAR,INC.335,H. THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO (hereinafter referred to as theUnion), is a labor organization that has sought to organize the employees of theRespondent.They had never before been represented by a union.III.THEUNFAIR LABOR PRACTICESA. The violation of Section 8(a) (1) of the ActEarly in May 1961,2 a small (group of Martin Sprocket employees consisting ofJefferson Davis King, Billy Gene Clark, his brother-in-law, Josh Ray Allen, andperhaps another employee, started to discuss the desirability of having a union inthe plant.Tins discussion took place in the plant during the lunch hour, andJames Payne, the leadman of these employees, was present during the discussion.King and Clark asked Allen if he knew anyone who had had dealings with theUnion. It so happened that Allen had some friends who know Bennie McCrary, aunion organizer, who worked for the American Can Company.When they all metat a softball game, they went to McCrary's house, where Allen talked to the latterabout passing out union literature at the Martin Sprocket plant.On May 11 or 12, however, before such literature had yet been distributed at theplant, King and Allen talked to most of the employees on the day shift in an effortto interest them in the Union.Among the few employees who indicated on thisoccasion that they would not support a union was one Eli Casey, who told Kingand Allen that he wanted to talk to Otis Russell, the assistant foreman, "to see whathe thought about it."Lasey later told Allen that he had talked to Russell.On May 15, which was a Monday, Billy G. Howard, who was the shop foremanon the day shift, approached Allen at the machines on which he was working andengaged him in conversation.Howard asked Allen how things were going, andAllen replied, "Fine."Howard then asked Allen whether he had heard any rumorsabout a Union, and Allen replied in the negative.Howard then remarked toAllen: "I don't thing that the company needs a union out here," and also added:"We don't want any rumors about one going on."About 4:30 p.m. on May 15, which would be at the end of the working day,.Howard had concrete proof that the rumors about a union were true, for unionrepresentatives passed out union literature and authorization cards to the employeesof Martin Sprocket as they were leaving the plant, or entering the plant to work onthe night shift.This activity was observed by Howard who reported it to Joe R.Martin, Jr., the president of the Respondent, who went out of his office and intro-duced himself to Henry M. Rabun, the staff representative of the Union who wasdirecting the distribution of the union literature and cards. "He did not give me acard,"Martin testified, "but he gave me the literature."King himself did not haveadvance information that the Union would be distributing literature and cards thatday.He learned what was going on from one of the night shift employees and,when he emerged from the plant, he received one of the union pamphlets and aunion organization card which he took home with him.He signed the card andmailed it immediately to the Union.Having mailed the union authorization card, King, who was president of abowling league in which the Martin Sprocket employees had a team, repaired thatsame evening-May 15-to the Meadowbrook bowling alley in Fort. Worth. Thereappears to have been considerable bowling enthusiasm at the Martin Sprocketplant, and it was not confined to rank-and-file employees.Both Martin, the presi-dent of the Company, and Howard, the shop foreman, bowled on occasion withthe employees.On the evening of May 15, King was engaged in bowling a practice game withthree other Martin Sprocket employees, Terry Armstrong, Billy Clark, and J. C.Givens, when Howard, who was also a member of the team, arrived and, while hewas getting ready to bowl, he asked the four employees how many of them hadsigned their union cards and sent them in.King spoke up and told Howard that hehad signed his union card when he got home and mailed it, and` that the mailman,had already picked it upThe other three employees sought to evade Howard'squestion, however, by telling him that they had not yet made up their minds asto what they were going to doHoward was not joking when he put his question to,the four employees.King, Clark, and Armstrong all testified that Howard gavethem no such impressionThere was, however, some joking after the bowling°The date was probably May 10. King himself testified that the discussion took place"the first part of May" but both Clark and Allen testified that It occurred about a weekbefore King's discharge by the Respondent which was effected on May 17: 336DECISIONSOF NATIONAL LABOR RELATIONS BOARDgame actuallygot underway.Thus, as Clark testified: "Several times during thenight whenBillHowardwas fixingto try to pick up a spare I told him that if hedidn'tpick thespare up I would sendin two or threeunion cards."The morning after the bowling alleyincident,namely, themorning ofTuesday,May 16,Howard again approachedAllen while he was working, and remarked tohim: "About that union that I asked you about yesterday.Apparently, you knewsomethingabout it."Allen replied: "Yes, Bill, I knew something about it.Youdidn't expect me to tell you though, did you?"Howard's comment on this was:"Well, sir, I usually tell you what you want to know." But Allen had the lastword. "Well," he said, "I think you tell me just about what you want me to know."On May 16, Martin, the president of the Respondent, also engaged Terry Arm-strong in oneof their perennial conversations. Indeed, the two of them, who ap-pear to have been on first-name termswith one another, talked so incessantly thatArmstrong could well be described as Martin's talking boy.When first employed bythe Respondent in November 1957, Armstrong had worked in the shipping depart-ment of the plant, and had apparently acquired a wide acquaintance among theMartin Sprocket employees. In August 1959, he had been transferred, however, tothe office, where he worked as an order clerk and took all the long-distance tele-phone calls.This work brought him into close contact with Martin, who super-vised the office force, leaving production to be handled by P. E. Trout, the executivevice president of Martin Sprocket, who thus functioned in effect as plant superin-tendent.Because ofhis background-not to mention his fondness for conversa-tion-Armstrong appears to have been particularly valuable as a source of in-formation concerning the attitudes of the employees, and Martin sometimes talkedto him in ageneral way even about personnel problems.On the occasion of the May 16 conversation, Martin approached Armstrongand asked the latter "what's the scuttlebut down in- the shop, you know, how didthe men feel about it, do they think the union would do good or not.."Arm-strong replied that he did not know but thought "it would probably go about 20 per-cent for the union."Martin then asked Armstrong: "How does Jeff King feel aboutit?"Armstrong did not answer this question, for, although he knew how King feltabout the Union, he was not disposed to enlighten Martin. In the course of theconversation,Martin also asked Armstrong how Billy Clark and another employeeby the name of Harry Heflin felt about the Union.King was discharged by the Respondent on Wednesday, May 17, which was theclose of the week for payroll purposes.The decision to discharge King was madeby Trout, but communicated to King by Howard, his foreman, at the close of theworking day.As King was in the grinding room cleaning up andgettingready togo home, Howard came up and told King that he wanted to talk to him and askedhim to step outside.When they were out of earshot of the other employees, Howardtook King's paycheck out of his shirt pocket, handed it to him, and told him thathe was fired.King asked Howard: "Bill, what's the reason youare firing me?"Howard replied: "Mr. Trout said that you wasnt giving us a day's work."Kingprotested: "Bill you know that I am doing just exactly what you told me to do."Howard then told him: "Yes, Jeff, I know you are, but that Gene is my boss and Ihave to do what he tells me to do."At least two of the Respondent's employees, Clark and Armstrong, were so puzzledby the discharge of King that they questioned Howard about it. Allen-wanted to knowwhy King had been kepton so long ifhe was not putting in a day's work, and allthat Howard could tell Allen was that "they had kept him on that long for a sym-pathy matter."The other employee who put the embarrassing question to Howardwas the talkative Terry Armstrong.When Howard explained that King "wasn'tdoing the work out there," Armstrong indignantly declared that that "was the stupid-est damn thing I ever heard of in my life." Being put upon the defensive, Howardagreed that "it was a matter of bad timing."A few days later Howard told Clark,King'sbrother-in-law, that "if Jeff wanted a recommendation for another job hewould give him one" but that he wanted King to come to his house, rather than tothe plant, to get it.A representation election was scheduled at the Martin Sprocket plant for June 16.About a week before the election was to be held, Andy Anderson, one of theRespondent's foremen, and William Bryant Benson had a conversation in which theUnion was discussed.The latter who is no longer employed by the Respondent, wasthe cleanup man around the plant at that time, and, like Martin and Armstrong,the cleanup man and the foreman were accustomed to talk a lot to each other.Onthis occasion, Anderson asked Benson how he felt about the Union. Benson toldAnderson that he was "for the union all the way." Anderson thereupon commented:"Well, if you are for the union, then your brother is." "No," Benson replied, "he's got MARTINSPROCKET & GEAR,INC.337a mind of his own.Whatever he feels that'sway he'll vote."There ensued somefurther discussion about the Union in the course of which Anderson observed that"as far as he was concerned the unions just stink."Sometime before the election the approaching event was also the subject of aconversation between Armstrong and Howard.It seems that Howard had been con-ducting a sort of Gallup poll of his own, and he expressed the opinion to Armstrongthat only 20 to 25 of the employees would vote in favor of the Union(theMartinSprocket plant has a complement of approximately 100 employees).Armstrongdisagreed with Howard's estimate,and told the latter that he thought the electionwould be close.Indeed,Armstrong expressed the opinion that if the election hadbeen held the day after the discharge of King,90 percent of the employees wouldhave voted in favor of the Union.Howard conceded that "if we hadn't fired Jeff,he thought it would have gone in favor of the union."Howard proved the truer election prophet.When the election was held onJune 16,a majority of the employees voted against the Union.Counsel for the Respondent seeks to make light of the conversations of its super-visory employees and president with their rank-and-file employees,and seeks torepresent these conversations as protected employer activities,so to speak.Doubt-less the mere presence of James Payne,the leadman(whatever his status),at the firstdiscussion of the Union was not a violation of Section 8 (a)( I) of the Act, since hispresence was wholly accidental and there is nothing to show that he participated inthe conversation in any way;nor was it unlawful for Otis Russell, the assistantforeman,to give advice(whatever it was) to Eli Casey, since his opinion was solicitedby this employee;and in and of themselves Howard's remarks about the Union andhis speculations on the outcome of the election,as well as Andy Anderson's opinionconcerning unions, however unflattering,would represent only instances of protectedfree speech.The evidence relating to the conversation indicates,however, that theywere part of a concerted effort on the part of the Martin Sprocket management tointerrogate employees concerning their attitude towards and activities on behalf ofthe Union under circumstances which were inherently coercive, since the conversa-tions in which the questioning occurred were not casual but were initiated in everyinstance by a representative of management obviously seeking information.Thechief offender was undoubtedly Howard,for in his first conversation with Allen henot only sought information about the Union but plainly intimated to him that aunion would be unwelcome.Moreover,if there could be said to be any doubtconcerning the coercive nature of Howard's remarks to Allen,the foreman effectivelyremoved any such doubts the next day by taking Allen to task for not telling himwhat he wanted to know the previous day.As for Howard's interrogation of theemployees in the bowling alley, it was nonetheless coercive because it did not occurat the Martin Sprocket plant.Whether an unfair labor practice has been committedis not to be judged solely in terms of thelocusinquo.Howard must have realizedthis or he would not have attempted to pass the whole incident off as a joke.As the Respondent did not call Andy Anderson as a witness,itmust be assumedthat the accuracy of Benson's evidence is not challenged.I am aware that Howardand Martin took refuge,as is not unusual in such circumstances,in the vagueness oftheir recollections about the conversations in which they had been engaged.Buthow, if they remembered so little, they could also deny that they did not initiate anyof the conversations, is not easy to understand.It is particularly incomprehensiblehow Howard could distinctly remember the humorous remark Billy Clark made inconnection with picking up the spare,and wholly fail to remember whether he hadasked the employees on the bowling team whether they had sent in their union cards.That he did ask this question,and received an informative answer from King, is,however,attested not only by the evidence of King himself but also by the evidenceof Clark and Armstrong.I have no reason to doubt the veracity of these witnessesin whose memory Howard'squestioning was clearly fixed by the discharge of King2 days later.There is ample reason,however,to doubt the veracity of Howard, aswell as of Trout,the vice president of the Respondent,in view of the nature of thetestimony given by them with respect to this very event,to which I now turn.B. The violation of Section(8) (a) (3) of the ActJefferson Davis King,known familiarly as "Jeff"not only to his fellow employeesbut also to Trout and Howard,had been employed by the Respondent in October1955 as a machine operator in the gear-cutting department of the plant.When firstemployed he was on the night shift,and worked under the general supervision ofHoward who was then foreman on the night shift.While working on the night634449-62-vol. 135-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDshift, he was promoted to leadman.This promotion occurred when the leadman onthe day shift quit, and the leadman on the night shift took the latter's place. In thelatter part of 1956, however, King was transferred to the day shift at his own request,and worked on the day shift until he was discharged on May 17.When first employed by the Respondent, King's hourly rate of pay was $1.15.Whenpromoted to leadman on the night shift, King's hourly rate of pay was a $1.55 or $1.60,which was the top wage in his classification.When discharged, King was receiving$2 an hour (his last wage increase was in March 1960).When he received his lastwage increase, only James Payne, his leadman, was receiving more than King.(Payne was receiving $2.35 or $2.40 an hour.)Certainly there is nothing in thisemployment record which suggests in itself that King was an unsatisfactory employee.On December 24, 1957, however, King sustained the first of a whole series ofinjurieswhile working on the job.While he was loosening the nut on. a 72-inchBrown-Sharpe machine with a wrench, the wrench slipped off the nut, and hithim on the side of the head, cutting a gash in it, which required stitches.X-raysshowed no fracture, and the doctors merely advised King to stay away from workuntil he felt better.However, King developed bad headaches and was unable towork regularly, although the doctors could no longer perceive any good medicalreason for his difficulties.Between the time of his injury and July 1958, Kingreported for work several times, not only in the gear department but in the shippingdepartment.However, his headaches proved so severe that he would have to quitwork.From April to July 1958, he did not work at all, and in an effort to rehabili-tate him he was even sent to a psychiatrist for treatment.Although he was still taking medication, King went back to work in July 1958,and worked until August 11, 1959, when he sustained the first of a series of backinjuries in tightening the nut on a Brown-Sharpe machine-this time he was pullingup instead of down.Although he was able to finish out the day, he was unableto get out of bed the next morning without help.However, after receiving heattreatments, and going to a chiropractor at the suggestion of Howard, he was ableto return to work on September 10, 1959, although on lighter Barber-Colman ma-chines, and with some degree of absenteeism.On January 7, 1960, King sustained a second back injury while loosening theheads on one of the Barber-Colman machines, and underwent treatment again.Thedoctor advised him to go back to work if he could get lighter work than operatingthe Barber-Colman machines.As no such work appears to have been available atthis time, he was temporarily laid off. But this layoff lasted only until February 15,1960, when Howard sent Billy Clark, King's brother-in-law, to tell King that theyhad something lighter for him to do, and that he could come back to work.Whenhe reported for work, he was put on a job which was to consist of sharpening thecutters for the gear-cutting department on the day shift and of operating ,the smallestBarber-Colman bobbing machine, which was known as the "Peewee."On themorning that he returned to work, Howard told King that he did not want him tolift anything heavier than a beer bottle, and that if he had to lift anything to getsomeone to help him.On June 23, 1960, King reinjured his back for the third and last time.Kingtestified that, if he remembers correctly, he hurt his back while picking up out ofthe rack a 3-inch cutter weighing about 15 pounds, in order to sharpen it. Back tothe doctors for treatment went King again.He returned to work in July 1960, afterbeing away from work for a period of about 4 weeks, and resumed the job ofsharpening cutters and operating the "Peewee" machine. In September 1960, King'sdoctor advised him to wear a corset, while working or driving a car, and King hasworn the corset since then.At the time of his discharge, King was still on the jobof sharpening cutters and operating the peewee machine.However satisfactory an employee King may otherwise have been, it is apparentthat he was so accident-prone that it would have been readily understandable if theRespondent had decided to dispense with his services altogether.But, actually,except for the brief layoff early in 1960, which appears to have been due to thetemporary lack of any work which King could do, both Trout and Howard treatedhim with an unwonted degree of solicitude and consideration. Indeed, Trout inparticular behaved toward King as an indulgent father toward a troublesome son.When, after King's head injury the doctors kept telling Trout that they were baffledby his inability to get back to work, Trout told one of the doctors: "Well, we needto do something to help Jeff so that he can get back on the job." It was as a resultof this conversation that King was sent to a psychiatrist for treatment.Despite thefact that King was suspected of malingering, Trout, with rare generosity, also paidhis full wages (on the basis of a 40-hour week) up to the month of April 1958.This was, of course, considerably in excess of what King would have received underthe workmen's compensation law.Trout also knew that King was wearing a corset MARTIN SPROCKET & GEAR, INC.339but he obviously did not regard the necessity for this support as disqualifying himfor employmentMoreover, despite the fact that King was put on progressivelylighterwork, his pay was not reduced by Trout.As for Howard,his solicitudetoward King is apparent alone from his beer bottle remark, and his favorable dis-position toward him is even more manifest from the fact that it was he who recom-mended to Trout the raise received by him in March 1960, which, it should be noted,was granted between the occurrence of the two last back injuries sustained by him.Moreover, when King asked Howard for raises both in January and April 1961,Howard tried to get Trout to agree to them, and he failed only because Troutthought that King was already getting such a high rate of pay that other employeeswhose rates of pay were less should receive prior consideration.King who is a stalwart 6-footer and who weights about 210 or 215 pounds, ap-pears to be an engaging personality, and, when I observed him at the hearing, whichwas more than a yearsincehis last injury, he manifested a brooding anger 3 but hedid not appear to show any ill effects from his accidents.There was not even avisible scar from his head injury.There was certainly no sigh of physical weakness.King's employment record for 1961, which is in evidence, shows that in the period ofalmost 5 months preceding his discharge, he lost virtually no time from work. In-deed, he worked some overtime in almost every week during this period.The principal witness with respect to the cause of King's discharge was Trouthimself, a soft-spoken and reflective man, who by his actions had already demon-strated his soft-heartedness.He now offered various explanations of hispatienceand 'forbearance.True, he sometimes suspected that King's injuries werenot genu-ine, or that he was making too much of them, but then he was never 100 percentsure that such was the case.King was having too many accidents but if he firedhim for this reason, the other employees would draw the conclusion that any manwho was hurt on the job would be fired, and this would be undesirable.Moreover,ifhe fired King, it would alienate Billy Clark, his brother-in-law, and this wassomething he wished to avoid.As for the raise which King got m March 1960,Trout maintained that it was by no means an indication of satisfaction with King'swork.As a matter of fact, he testified Howard had been opposed torecalling Kingafter his layoff but, after King had returned to work, Howard told him that Kingwas "unhappy and disgruntled" and a raise "might inspire him to do abetter work."Trout claimed that on a number of occasions he had given unsatisfactory employeesraises in order to inspire them to do better work, andso, ashe testified, he toldHoward: "Well, you are bribing him, but maybe it will work."Trout's explanationseemshighly dubious.To be sure, if King had been dis-charged after his first injury, the employees might have been resentful.But, whenthe first injury was followed by three others in a period of less than a year, King'sfellow employees, including even his brother-in-law, could have understood whyTrout should want to terminate King's employment.After all, King had no ordinaryaccident record.Moreover, Trout's patience and forbearance toward King wasmanifested although, in his opinion, King had never been more than "an averageworker," and although, according to him, he was receiving more and more disturb-ing comments and reports abouthim, notonly from Howard but also from Payne,King's leadman.There are indications in the record that in testifying about King'swork and character, Trout subjected his real views to a considerable degree of re-visionism.4But the more his views are accepted at their face value, the more in-explicable does his conduct become.As for rewarding King by givinghim a raisewhen 'his work was unsatisfactory, this would hardly be regardedas normal in anyindustrial establishment.In the last analysis, however, Trout could not have discharged King merely be-cause of his past deficiencies or his past record 5Evenif anaccumulation of de-ficiencies and misdeeds could be said to constitutean adequatebasis for a discharge,there must have been some particular incident to trigger the action.Trout himselffully realized this, and undertook to supply suchan immediateincidentto explainKing's discharge.3WlienHoward discharged King, the latter declared* "By God, you'll be hearingfrom ine."'Thus, although lie thought, apparently, that King was only an average worker, lieexpressed the opinion at one point that despite the worn character of the Machine ofwhich King was working, it could have done a satisfactory job "with a man of Jeff'sskilland ability and experience."[Emphasis supplied ]5 There was also some testimony that King had been making too many unwarrantedinsurance claims but if they were too many, they had been made a considerable time beforehisdischarge, and they could not constitute, therefore, the immediate cause of hisdismissal.-' 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Trout, the immediate cause of King's discharge was a complaintwhich he received the evening of May 10 from Norman Bradley Runyon, the lead-man on the night shift in the gear-cutting department.Trout gave Runyon, whomhe familiarly referred to as "Norm," a tremendous buildup as a very conscientiousand hard worker, who knew what it took to do a good day's work.Well, it seemsthat on the evening of May 10 Runyon had come to Trout and not only complainedthatKing had sharpened two cutters defectively but had brought proof of hisdereliction.To quote Trouthimself:Iwasworking--4 normally work from about 9:00 or 9:30 to 6:00 or 7:00at night, and on this particular night, Norm, we call him, brought a couple ofcutters into my office and he was very much irritated and upset and made theremark to me that he could not make a good showing if he was going to haveto do Jeff's work over and have to correct it and straighten it up.And we discussed the general situation for a few minutes and I told him,I says, "O.K. Norm, I'll see what I can do about it."Trout was then askedsome additionalquestions,which he answered as follows:Q. Did you look at those cutters that Norm brought in with him?A. Yes, I did.Q.What kind of shape were they in?A.Well, they were sharpened with a negative rake, in other words, they werenot sharpened on center and they were not done properly.Having related his interview with Runyon, Trout went on to explain, as follows,his reaction to what the night leadman had told him:Well, as I said, it made me mad and I thought that if Jeff, Jeff knew howto do a better job than that, and if he was doing that kind of a job that itappeared to me that he wasn't trying, and if he was going to set a bad examplefor the other people plus that it was something going to cost money for him toimproperly sharpen cutters that would do an improper job on the machine.All these things went through my mind, so I thought, well, I have done mybest to help him, if he doesn't want to be helped, then I guess I might as welllet him go.That was what went through my mind.In responseto further questioning, Trout went on to explain that a missharpenedcutter could cause serious trouble.The cheapest cutters cost $60 or $70, and thecost of a cutter might run as high as $400.An improper sharpening job on a cuttermight shorten the life of the cutter; decrease the amount of work which the cuttercould do; affect the quality of the work done; or cause the cutter itself to break,which would render ituseless.Trout further testified that he decided to discharge King without discussing thematter with the culprit himself. It is also a fact that Trout decided to dischargeKing without consulting Payne, who was King's own leadman, although he main-tained close contact withhis leadmen,and talked freely with them.Trout did talkto Howard, however, about King the morning after his interview with Runyon, andtold Howard that in view of what Runyon had told him, it did not seem to him that"Jeff was trying to do a day's work, and was setting a bad example for the otherfellows, if nothing else.."According to Trout, Howard then mentioned that"a few days before that he had asked Jeff to run another machine in addition towhat he was doing and Jeff never did run the machine. Trout added, however, thathe didn't know whether King refused to run the machine or just didn't get aroundto it."Apparently, his mind being made up, Trout was not curious enough to ask.In any event, he testified that Howard "had no objection to letting King go."Theydecided, however, not to discharge King immediately but allow him to finish outthe week.Howard also testified about King's employment and about his discharge, and ingeneral he did not contradict Trout in any important particular, although he pre-tended to having an even worse opinion of King's work and character than Troutsupposedly entertained.He spoke of King's laxity in maintaining his machines, andof his uncleanliness, and expressed the opinion that "the particular job he was doingwasn't equal to that of other men who were drawing less pay." After stating thathe knew in general that several cutters had been broken during the time that Kingwas sharpening cutters, he added that, prior to King's discharge, it had been broughtto his attention by James Payne, King's leadman,that "a better job could be donesharpening the cutters."After delivering himself of these rather vague innuendos,Howard testified that he agreed with Trout's decision to let King go at the end ofthe week.Howard was also called uponto explainhis contradictory recommenda-tion of a raisefor King inMarch 1960, and did so in thesame termsasTrout. MARTIN SPROCKET & GEAR, INC.341However,Howard was not even called on to deny that he had twice attempted tosecure raises for King in January and April 1961,or that he had told King's brother-in-law,Billy Clark,that he would recommend King for a job elsewhere;nor wasHoward called on to deny his conversations with Ray Allen and Terry Armstrongsubsequent to King's discharge.The explanation which Trout and Howard gave of the immediate occasion forKing's discharge raises a good many troublesome doubts and questions. In thecourse of his own direct examination,King had testified that in the latter part of1960, he had been taken to task about a cutter that had brokenon oneof the 72-inchBrown-Sharpe machines because it had not been sharpened straight.Trout,Howard,and Payne talked to King about it,and King explained to them that the corners onthe cutters had been rounded off because the grinder did not have a diamond setupon the face side of the rock,so that it was necessary to sharpen the cutters on thebeveled side of the rock.Trout and Howard promised to have the machine fixedbut the repair had not yet been made at the time of King's discharge.Nobodythreatened to fire King on this occasion,and he further testified that he could recallno other instance of anyone speaking to him about cutters being ground off center,although this could undoubtedly have occurred.A defectively sharpened cutter maybe,moreover, the fault of the machine rather than the fault of its operator.Themachines were old and,while it was possible,nevertheless,to sharpen a cutter onthem true to center,it required a high degree of skill.This, in sum,was Trout'sown testimony. In addition, Ray Allen, who was the employee who took overKing's grinding machine after the latter'sdischarge,testified that the machine wasin bad shape and needed repair.Yet Trout testified that Allen was doing a goodjob on it.Furthermore, it was not always easy to identify the particular employeewho was responsible for the missharpening of a particular cutter.The cutters weresharpened on the night shift,as well as the day shift,and they were stockpiled in arack.Itwas not possible to tell from one shift to another who had sharpened whatcutter last.However, if Trout was really convinced that it was King who was responsiblefor the defectively sharpened cutters, it is strange that he and Howard should decideto allow him to work another whole week before carrying the decision into effect.Trout and Howard contended that it was not customary to fire an employee inthe course of the workweek, except in the case of a serious offense. But Trouttestified that King would sharpen 10 to 20 cutters in a single day, and that by allow-ing King to finish out the week, he was exposing the Company to financial risk.James Payne, King's own leadman, who, allegedly, had also complained abouthim, was not called as a witness by counsel for the Respondent but he did callRunyon as his last witness, and Runyon's testimony conclusively established thatTrout's explanation of the immediate cause of King's discharge was pure fiction.When Runyon came to see Trout the evening of May 10, he did not bring withhim two cutters that had been defectively sharpened off center by King.He testifiedthat the two cutters which he showed to Trout were ones that he had found in therack with some teeth missing.Runyon's object in taking them to Trout was toshow him the defect in the material in the cutter, and not to complain of the waythe cutters had been sharpened. In fact, Runyon conceded, he had no way ofknowing who had sharpened the particular cutters; and that he had never taken anycutters to Trout to complain that they had been improperly ground by King.WhileRunyon did testify that King's name was mentioned in the course of his conversa-tion with Trout that evening, he could not even remember in what connection King'sname was brought up.While Runyon did have a gripe against King, it was thathe left too many cutters in the rack to be sharpened on the night shift but this wasa more or less standing gripe.Runyon had mentioned the subject on several occa-sions to Trout but he was extremely vague about timing them.Since Trout's alleged reason for deciding to discharge King was shown to be purefiction,the conclusion becomes inescapable that his real reason was King's unionactivity.King had not only been among the few employees who had taken thelead in contacting the Union but he had brazenly admitted to Howard that he hadhastened to sign a union authorization card on the very day that the union literatureand cards had been first distributed.Trout had endured- almost everything fromKing but the Union was, evidently, an unpardonable sin.Of course,Trout maintained that when he made the decision to discharge King,he was wholly ignorant of his union activity.But there is relevant here the oldmaxim,falsus in uno, falsus in omnibus.The Respondent's representatives haddemonstrated that they believed that vigilance is the eternal price of industrial liberty.The Respondent's president had not lost a moment when he was told about thedistribution of union literature. It is hardly to be supposed that Trout and Howardwould be any the less vigilant.It is difficult to understand how they could remain 342DECISIONSOF NATIONAL LABOR RELATIONS BOARDignorant of King's activities when he was conducting them openly in the plant-talk-ing about bringing the Union in in the presence of his leadman, and subsequentlysoliciting a good many other employees in the plant.Trout could have learnedabout King's activities as early as May 10, which would be prior to his conversa-tion with Howard during the morning of May 11. But if he did not learn of themthen, he certainly learned of them before the afternoon of May 17 when Kingwas discharged, for prior thereto King had admitted his union affiliation and sup-port to Howard, who could hardly have kept this disturbing information to himself.If Trout had knowledge of King's union activities by May 11, his testimony that hethen decided to discharge him may be true. But if he did not obtain his knowledgeof King's union affiliation until after the bowling alley incident, this testimonymust be regarded as untrue, and it must be assumed that the decision to dischargeKing was made shortly before it was communicated to him. In any event, sinceHoward undoubtedly knew about King's union affiliation before the decision to dis-charge him was made, and since in agreeing to his discharge, he was influenced bythis knowledge rather than by his allegedly low opinion of King's value as an em-ployee, the Respondent would be responsible for King's discharge even if it wereto be assumed that Trout remained in a state of complete ignorance.Counsel for the Respondent concedes that the timing of King's discharge was"bad," as indeed it was.The evidence establishes convincingly, however, that themotive was also bad.This is so apparent that counsel for the Respondent has beenleft to argue that the discriminatory discharge of King cannot be established bycircumstantial evidence.But, as Thoreau, the sage of Walden, put it: "Some cir-cumstantial evidence is very strong, as when you find a trout in the milk."IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEI find that the activities of the Respondent set forth in section III of this report,occurring in connection with the operations of the Respondent described in section Ithereof, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYThe scope of the Respondent's unfair labor practices in the present case seemsufficiently extensive to justify a broad form of cease-and-desist order, and Ishall recommend an order designed not only to prevent the repetition of the specificunfair labor practices in which the Respondent has engaged but also to effectuateall the guarantees of Section 7 of the Act.So far as affirmative relief is concerned, I shall recommend that the Respondentmake whole Jefferson Davis King for any loss of pay he may have suffered by reasonof the discrimination against him by payment to him of a sum of money equal tothe amount which he normally would have earned as wages from the date of hisdischarge to the date of the Respondent's offer of reinstatement, less his net earningsduring said period, said backpay to be computed on a quarterly basis in the mannerestablished by the Board in F.W. Woolworth Company,90 NLRB 289.CONCLUSIONS OF LAW1.The Respondentisengagedin commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) oftheAct.3.By coercively interrogating employees with respect to their union affiliationsand activities, and by attempting to restrain their union activities, the Respondenthas violated Section 8(a)(1) of the Act4.By discriminating with respect to the hire and tenure of employment of Jeffer-son Davis King, the Respondent has violated Section 8(a)(3) and (1) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, anduponthe entire record in the case, I recommend that the Respondent, MartinSprocket & Gear, Inc., its officers, agents, successors, and assigns shall:1:Cease and desist from:(a)Discouraging membership in United Steelworkers of America. AFL-CIO.or any other labor organization of its employees, by discharging or in any othermanner discriminatingagainstemployees with respect to their hire or tenure ofemployment or any term or condition of employment.(b) Interrogating its employees coercively with respect to their unionaffiliationsor activities, or attempting to restrain such activities,or inany othermanner inter- MARTIN SPROCKET & GEAR, INC.343fering with, restraining, or coercing its employees in the exercise of the rights guar-anteed by Section 7 of the Act.2.Take the following affirmative action in order to effectuate the policies ofthe Act:(a)Offer to Jefferson Davis King immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of pay he may have suffered byreason of the Respondent's discrimination against him in the manner and to theextent set forth in section V, entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all records necessary for the determination of the amountof backpay due under these recommendations.(c)Post at its plant in the city of Arlington, State of Texas, copies of the noticeattached hereto marked "Appendix."Copies of the said notice shall be furnishedto the Respondent by the Regional Director for the Sixteenth Region, and after beingsigned by the president and vice president of Respondent shall be posted immediatelyupon receipt thereof and remain posted for 60 consecutive days in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken to insure that the copies of the said notices are notaltered, defaced, or covered by any other material.(d)Notify the said Regional Director, in writing, -within 20 days from the dateof the receipt of this intermediate report, what steps the Respondent has taken tocomply with its requirements.It is further recommended that, unless within 20 days from the date of thereceipt of this intermediate report, the Respondent notifies the said Regional Directorthat it will comply with the foregoing recommendations, the Board issue an orderrequiring the Respondent to take the aforesaid action.APPENDIXNOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in United Steelworkers of America,AFL-CIO, or any other labor organization of our employees, by discriminat-ing inregard to the hire or tenure of their employment or any term or conditionof their employment.WE WILL NOT coercively interrogate our employees with respect to their unionaffiliations or activities, or attempt to restrain such activities, or in any othermanner interferewith, restrain, or coerce our employees in the exercise of theright toself-organization, to form labor organizations, to join or assist the above-namedlabor organization, or any other labor organization, to bargaincollec-tively through representatives of their own choosing, or to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities, except to the extent that suchright may be affected by an agreement requiring membership in a labororganiza-tion as authorized in Section 8(a) (3) of the Act.WE WILL offer to Jefferson Davis King immediate and full reinstatement tohis former or substantially equivalent position without prejudice to his seniorityor other rights and privileges, and make him whole for any loss of pay he mayhave suffered as a result of our discrimination against him.All our employees are free to become, remain, or refrain from becoming or remainingmembers of any labor organization, except to the extent that such right may beaffected by pan agreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8(a)1(3) of the Act.MARTIN SPROCKET & GEAR, INC.,Employer.Dated-------------------By-------------------------------------------President.By-------------------------------------------Vice President.This notice mustremainposted for 60 days from the date hereof, and must not bealtered,defaced,or coveredby any othermaterial.